The of the court was pronounced by
King, J.
This suit was commenced by an attachment, under which three slaves and a wagon belonging to the defendant, who was an absentee, were seized. The attachment was dissolved, and the plaintiff has appealed.
The evidence shows conclusively, that the plaintiff obtained fraudulent possession of the property attached, in the State of Mississippi, Where the defendant resided, and clandestinely removed it to this State, without the consent or knowledge of the defendant, and immediately instituted the present proceedings. The wrongful and fraudulent act of the plaintiff, of bringing property of the defendant into this Stale, gave no jurisdiction to our courts, and the judge did not err in dissolving the¡ attachment. ■

Judgment affirmed.